EXHIBIT 10.24
Loan Number:                     
AMENDED AND RESTATED
REVOLVING CREDIT
PROMISSORY NOTE

      $1,000,000.00   Eden Prairie, Minnesota     February 1, 2011

FOR VALUE RECEIVED, WSI Industries, Inc., a Minnesota corporation, (the
“Borrower”) promises to pay to the order of M&I Marshall & Ilsley Bank, a
Wisconsin banking corporation, or any future holder hereof (“Lender”), the
principal sum of One Million and no/100 Dollars ($1,000,000.00), or so much
thereof as may be advanced and be outstanding pursuant to and subject to the
restrictions contained in, that certain Amended and Restated Loan Agreement
between Borrower and Lender of even date herewith (“Loan Agreement’’), together
with interest accruing from and after the date hereof on the unpaid principal
balance from time to time outstanding at a fluctuating annual interest rate
equal to the LIBOR Rate, as hereinafter defined, plus Three Hundred (300) basis
points per year (collectively the LIBOR Rate plus Three Hundred (300) basis
points is the “Note Rate”). The Note Rate shall change concurrently with each
change in the LIBOR Rate. The Note Rate is not necessarily the lowest rate
charged by Lender on loans at any given time. NOTICE: Under no circumstances
will the Note Rate be less than Three and Seventy-five/One Hundredths percent
(3.75%) per annum or more than the maximum rate allowed by applicable law.
Principal and interest due hereunder shall be paid in immediately available
funds as follows:
1. Payments. Interest only (at the Note Rate) on the principal balance
outstanding from time to time shall be paid on or before the first day of the
first calendar month after the date hereof, and on or before the first day of
each and every month thereafter throughout the term of this Note.
2. Application of Payments. Unless otherwise determined by Lender in its sole
discretion, all payments shall be applied first to interest, second to principal
then due, third to late charges (including any Default Rate Margin as defined
below), if any, and fourth to any escrow required under the Loan Documents, with
the balance to be applied to principal then owing, provided however, that if any
advance made by the Lender as the result of a default on the part of the
Borrower under the terms of this Note or any instrument securing this Note is
not repaid on demand, any monies received, at the option of the Lender, may
first be applied to repay such advances, plus interest thereon at an interest
rate equal to the sum of the Note Rate plus the Default Rate Margin, and the
balance, if any, shall be applied in accordance with the provisions hereof. Any
application of principal hereunder shall not reduce the periodic amounts due and
payable as provided in this Note.
3. Interest Calculation. Interest on this Note is computed on a 365/360 basis;
that is, by applying the ratio of the interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. All interest payable under this
Note shall be computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note. If any payment received is less than the amount of interest due through
the effective date of receipt of such payment, Lender reserves the right to add
any such deficiency to principal.

 

 



--------------------------------------------------------------------------------



 



4. Payment Location. If Lender does not require automatic withdrawal of payments
from Borrower’s account as provided herein, all payments of principal and
interest due hereunder shall be paid to Lender at 11455 Viking Road, Eden
Prairie, Minnesota 55344, Attention: David Orlady, or to such other person or at
such other address as Lender may from time to time direct.
5. Maturity Date. The entire outstanding balance of principal, if not sooner
paid, together with all accrued interest thereon, shall be due and payable on
February 1, 2012.
6. Loan Agreement. The terms, covenants, conditions and agreements contained in
all other Loan Documents defined in that certain Loan Agreement (the “Loan
Agreement”) by and between Borrower, WSI Rochester, Inc. and Taurus Numeric
Tool, Inc. (“Guarantors”) and Lender of even date hereof, including but not
limited to those certain Guaranties executed by Guarantors pursuant to which
Guarantors agreed to guarantee Borrower’s obligations under this Note and the
other Loan Documents, are hereby made a part hereof to the same extent and
effect as if the same were fully set forth herein.
7. Prepayment. This Note may be prepaid at any time, in whole or in part, with
out premium or penalty.
8. Interest Rate. The interest rate on this Note is subject to change from time
to time based on changes in an independent index which is the one month British
Bankers Association (BBA) LIBOR and reported by a major news service selected by
Lender (such as Reuters, Bloomberg or Moneyline Telerate), set two (2) London
business days prior to the Loan payment date and effective on the first day of
the accrual period to the last day, with settlement in arrears (the “Index”).
The Index is not necessarily the lowest rate charged by Lender on its loans. If
the Index becomes unavailable during the term of this Loan, Lender may designate
a substitute index after notifying Borrower. Lender will tell Borrower the
current Index rate upon Borrower’s request. The interest rate change will not
occur more often than each Loan payment date and will become effective without
notice to Borrower.
9. Default. A default under this Note shall occur if:
(a) there is a default in payment of any installment of principal and/or
interest due hereunder or any payments due pursuant to the Loan Documents; or
(b) there is a default in the performance by Borrower, any Guarantor or any
grantor of a mortgage, deed of trust, or other security in connection with this
Note of any of the terms, conditions or provisions contained herein other than
those identified in subsection (a) above, or contained in the Loan Documents
(including, but not limited to, the Events of Default set forth in the Loan
Agreement), or contained in any document executed and/or delivered by Borrower,
any Guarantor, or any other individual or entity affiliated with Borrower and/or
any Guarantor in connection herewith, or contained in any other agreement
between Borrower and/or any Guarantor and Lender or between Borrower and/or any
Guarantor and any other creditor; or
(c) Borrower or any Guarantor:

  (i)  
becomes insolvent or takes any action which constitutes an admission of
inability to pay its debts as they mature;

  (ii)  
makes an assignment for the benefit of creditors or to an agent authorized to
liquidate any substantial amount of its assets;

 

2



--------------------------------------------------------------------------------



 



  (iii)  
becomes the subject of an “order for relief” within the meaning of the United
States Bankruptcy Code;

  (iv)  
files a petition in bankruptcy, or for reorganization, or to effect a plan or
other arrangement with creditors;
    (v)  
is adjudged a bankrupt;

  (vi)  
files an answer to a creditor’s petition, admitting the material allegations
thereof, for an adjudication of bankruptcy or for reorganization or to effect a
plan or other arrangement with creditors;

  (vii)  
applies to a court for the appointment of a receiver or a custodian for any of
its assets or proceedings;

  (viii)  
has filed against it an involuntary petition pursuant to the United States
Bankruptcy Code;

  (ix)  
has a receiver, trustee, custodian, liquidator or like officer appointed to take
custody, control or possession of any property subject to any lien, encumbrance
or security interest securing payment of this Note;

  (x)  
dies or becomes incapacitated, or is dissolved or ceases to continue its
business as a going concern;

  (xi)  
has filed against any collateral securing this Note any foreclosure or
forfeiture proceedings, whether by judicial proceedings, self-help, repossession
or otherwise, by any creditor of Borrower or any governmental entity;

  (xii)  
has filed against it a judgment which is not satisfied or “bonded over” within
thirty (30) days after the entry thereof; or has issued against it any
attachments or garnishments or the filing of any lien which is not discharged or
“bonded over” within thirty (30) days after such issuance or filing; or

(d) any representation, certification or warranty made or provided by or on
behalf of Borrower or any Guarantor to induce Lender to extend credit to
Borrower hereunder, made or provided in the Loan Documents or made or provided
in any document delivered to Lender in conjunction with this transaction is at
anytime false, misleading or inaccurate, in any material respect; or
(e) upon the occurrence of a default under any of the Loan Documents (including,
but not limited to, the Events of Default set forth in the Loan Agreement), a
default under any agreement executed in connection with an interest rate swap or
similar transaction between Borrower and Lender, or upon the occurrence of a
default under any loan, extension of credit, security agreement, purchase or
sale agreement, or any other agreement, in favor of any other creditor or person
that may materially affect any of Borrower’s property or Borrower’s ability to
repay this Note or perform Borrower’s obligations under this Note or any of the
Loan Documents; or
(f) upon any merger, consolidation, reorganization or other transaction or event
that results in any change in the managing member, general partner or majority
shareholder of the Borrower, and/or upon any change in ownership of twenty-five
percent (25%) or more of the common stock, membership units, limited
partnership, limited liability partnership, or general partnership interests, or
other ownership units of Borrower; or

 

3



--------------------------------------------------------------------------------



 



(g) a material adverse change occurs in Borrower’s or any Guarantor’s financial
condition, or Lender believes the prospect of payment or performance of this
Note or the Guaranty is impaired, or Lender in good faith believes itself to be
insecure;
(h) Borrower or any Guarantor shall be in default under any other agreement with
Lender or with any other creditor (whether in connection with the Loan or
otherwise) and any required notice shall have been given and any time in which
to cure the default shall have elapsed. For purposes of this Section, the term
“Like-Owned Affiliates” shall mean any Affiliate of Borrower that has the same
ultimate owner(s), whether directly or indirectly, as Borrower as of the date of
any such default. For purposes of this Section, the term “Affiliate” shall mean
any person or entity that controls, is controlled by, or is under common control
with, Borrower as of the date of any such default.
If Borrower fails to pay any installment of principal and/or interest when due
or fails to make any other payments when due under this Note or the Loan
Documents (including, but not limited to, any payments of real estate taxes or
insurance required to be paid by Borrower), or if Borrower or any Guarantor
fails to perform any other obligation under this Note or the Loan Documents or
if Borrower, any of its Like-Owned Affiliates or any Guarantor shall otherwise
be in default under this Note or the Loan Documents, and such failure is not
cured within the cure period, if any, provided in this Section, then such
failure shall constitute an “Event of Default” hereunder. If any default (other
than: (i) a default in payment of principal and/or interest or any other
payments required to be made under this Note or the Loan Documents including,
but not limited to, any payments of real estate taxes or insurance; or (ii) a
default which is an Event of Default under any of the Loan Documents for which a
cure period has already been provided for under the applicable document), is
curable and if Borrower has not been given a notice of a breach of the same
provision of this Note within the preceding twelve (12) months, such default may
be cured if Borrower, after receiving written notice from Lender demanding cure
of such default: (1) cures the default within thirty (30) days or (2) if the
cure requires more than thirty (30) days, immediately initiates steps which
Lender deems in Lender’s sole discretion to be sufficient to cure the default
and thereafter Borrower continues to diligently pursue such cure and completes
all reasonable and necessary steps sufficient to cure such default as soon as
reasonably practical.
Upon the occurrence of an Event of Default, the entire unpaid principal balance
plus accrued interest shall immediately become due and payable.
Upon the occurrence of an Event of Default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a
5.000 percentage point margin (“Default Rate Margin”) to the then applicable
Note Rate. The Default Rate Margin shall also apply to each succeeding interest
rate change that would have applied had there been no occurrence of an Event of
Default. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.
10. Waivers. Borrower waives and renounces presentment, protest, demand and
notice of dishonor and any and all lack of diligence or delay in collection or
endorsement hereof, and expressly consents to any extension of time, release of
any party liable for this obligation, release of any security which may have
been or which may hereafter be granted in connection herewith, or any other
indulgence or forbearance which may be made without notice to Borrower and
without in any way affecting the liability of Borrower. In all circumstances,
the indebtedness due hereunder shall be repaid without relief from any valuation
or appraisement laws, which Borrower hereby waives.

 

4



--------------------------------------------------------------------------------



 



11. Late Payments. If any installment of principal and/or interest due under
this Note or any payment required under the Loan Documents is not fully paid
within ten (10) days after the due date thereof, Borrower shall pay to Lender a
late charge equal to five percent (5%) of such installment or payment, to
compensate Lender for the extra cost of handling delinquent payments. Neither
the requirement that such late charge be paid, nor the payment of the late
charge, will be deemed to be a waiver of a default arising from the late
payment. In addition, Borrower will pay a fee to Lender of Thirty Dollars
($30.00) if Borrower makes a payment on this Note and the check or preauthorized
charge with which Borrower pays is later dishonored.
12. Maximum Interest Rate. Nothing contained herein nor any transaction related
hereto shall be construed or shall so operate either presently or prospectively:
(a) to require the payment of interest at a rate greater than is now lawful in
such case to contract for, but shall require payment of interest only to the
extent of such lawful rate; or (b) to require the payment or the doing of any
act contrary to law; but if any clause or provision herein contained shall
otherwise so operate to invalidate this Note and/or the transaction related
hereto, in whole or in part, then only such clause(s) and provision(s) shall be
held for naught as though not contained herein (or if allowed by applicable law,
limited to the extent necessary to make such clause(s) or provision(s)
enforceable, but then only to the extent such limited or modified enforcement is
more beneficial to Lender than having such clause(s) or provision(s) deemed
struck) and the remainder of this Note shall remain operative and in full force
and effect.
If for any reason interest in excess of the amount as limited in the foregoing
paragraph shall have been paid hereunder, whether by reason of acceleration or
otherwise, then in that event any such excess interest shall constitute and be
treated as a payment of principal hereunder and shall operate to reduce such
principal by the amount of such excess, or if in excess of the then principal
indebtedness, such excess shall be refunded.
13. General Provisions. The terms of this Note shall be binding upon Borrower,
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns. Whenever
used, the singular shall include the plural, the plural the singular, and the
use of any gender shall include all genders. The rights and remedies of Lender
as provided in this Note or any document securing this Note shall be cumulative
and concurrent, and may be pursued singularly, successively or together against
Borrower, the property described in the Security Documents or any document
securing this Note or any other security for the debt evidenced by this Note, at
the discretion of Lender. If any part of this Note cannot be enforced, this fact
will not affect the rest of this Note. Lender may delay or forego enforcing any
of its rights or remedies under this Note without losing them. Borrower and any
other person who signs, guarantees or endorses this Note, to the extent allowed
by law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless expressly stated in writing, no
party who signs this Note, whether as maker, any Guarantor, accommodation maker
or endorser, shall be released from liability. All such parties agree that
Lender may renew or extend (repeatedly and for any length of time) this Loan or
release any party or any Guarantor or collateral; or impair, fail to realize
upon or perfect Lender’s security interest in the collateral; and take any other
action deemed necessary by Lender without the consent of or notice to anyone.
All such parties agree that Lender may modify this Loan without the consent of
or notice to anyone other than the party with whom the modification is made. The
obligations under this Note are joint and several. In the event of any
inconsistencies between this Note and any of the Loan Documents, any loan
commitment or term sheet issued by Lender in connection with the making of this
Note, or other documents executed in connection with the making of this Note,
the terms of this Note shall control. Capitalized terms used and not defined
herein shall have the meanings given to them in the Loan Agreement.

 

5



--------------------------------------------------------------------------------



 



14. Governing Law. This Note shall be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Minnesota without regard to conflicts of laws provisions. This Note has been
accepted by Lender in the State of Minnesota.
15. Attorney’s Fees. Borrower agrees that if, and as often as, this Note is
placed in the hands of an attorney for collection, or to defend or enforce any
of Lender’s rights hereunder or under any document securing this Note, whether
or not litigation is commenced, the undersigned shall pay to Lender (subject to
any limits under applicable law) Lender’s reasonable attorney’s fees, together
with all court costs and other expenses incurred or paid by Lender in connection
therewith.
16. CHOICE OF VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS OR PROCEEDINGS
INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS NOTE OR THE
LOAN DOCUMENTS SHALL BE LITIGATED IN THE DISTRICT COURT OF HENNEPIN COUNTY,
MINNESOTA, OR AT LENDER’S DISCRETION IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MINNESOTA. BORROWER HEREBY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED BY LENDER IN SUCH
COURT. BORROWER WAIVES ANY CLAIM THAT HENNEPIN COUNTY, MINNESOTA OR THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA IS AN INCONVENIENT FORUM OR
AN IMPROPER FORUM BASED ON LACK OF VENUE. THE EXCLUSIVE CHOICE OF FORUM FOR
BORROWER SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
ENFORCEMENT, BY LENDER, OF ANY JUDGMENT OBTAINED IN ANY OTHER FORUM OR THE
TAKING, BY LENDER, OF ANY ACTION TO ENFORCE THE SAME IN ANY OTHER APPROPRIATE
JURISDICTION, AND BORROWER HEREBY WAIVES THE RIGHT, IF ANY, TO COLLATERALLY
ATTACK ANY SUCH JUDGMENT OR ACTION.
17. WAIVER OF JURY TRIAL. LENDER AND BORROWER HEREBY WAIVE THE RIGHT TO ANY JURY
TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER LENDER OR
BORROWER AGAINST THE OTHER.
18. Notices. Any notice or election required or permitted to be given or served
by Lender or Borrower hereunder to the other party shall be given in accordance
with the Loan Agreement.
19. Automatic Payments; Right of Setoff. Borrower hereby authorizes Lender
automatically to deduct from Borrower’s account the amount of any payment due
under this Note. If the funds in the account are insufficient to cover any
payment, Lender shall not be obligated to advance funds to cover the payment. At
any time and for any reasons, Lender may voluntarily terminate such automatic
payments. To the extent permitted by applicable law, Lender reserves a right of
setoff in all Borrower’s accounts with Lender (whether checking, savings, or
other account). This includes all accounts Borrower holds jointly with a third
party and all accounts Borrower may open in the future. However, this does not
include any IRA or Keogh accounts, or any trust accounts for which setoff would
be prohibited by law. Borrower authorizes Lender, to the extent permitted by
applicable law, to charge or setoff all sums owing on the indebtedness against
any and all such accounts, and, at Lender’s option, to administratively freeze
all such accounts to allow Lender to protect Lender’s charge and setoff rights
provided in this Section.

 

6



--------------------------------------------------------------------------------



 



20. Amended and Restated Note. This Note amends and restates in its entirety
that certain Revolving Credit Promissory Note dated December 4, 2002, as
previously amended, made by Borrower in favor of Excel Bank Minnesota,
predecessor in interest to Lender (Note No. 80607, Account No. 200350) and is
not in payment thereof.
IN WITNESS WHEREOF, the undersigned Borrower has executed this Note as of the
date first above written.

            BORROWER:

WSI Industries, Inc.
      By:           Name:           Title:      

   
STATE OF MINNESOTA
)
 
) SS
COUNTY OF                                               
)

On this  _____  day of March, 2011, before me appeared                     , to
me personally known, who, being by me duly sworn, did say that he/she is the
                     of WSI Industries, Inc., a Minnesota corporation, and that
said instrument was signed on behalf of said company by its authority, and said
person acknowledged said instrument to be the free act and deed of said company.
In Testimony Whereof, I have hereunto set my hand and affixed my official seal
the day and year first above written.

                   
 
  Name:                       Notary Public, State of    
 
                My Commission Expires:    
 
           

[SEAL]

 

7